Syllabus by
ROBINSON, J.
TRIAL
(590 J3f) The word “men”, used in Section 13568, General Code, was there used in a generic sense rather than a specific sense, and not to distinguish between men and women.
Women may be summoned as grand jurors under that section.
(590 J3c) A person who has been convicted of an offense in another state of the United States, the penalty for which offense is imprisonment in a penitentiary of such state, and who has served his sentence and has not received a general pardon fi’om the Governor of such state, is not thereby disqualified as a juror in this state, where the crime of which he was charged and convicted in such other state would not, if it had been committed in this state, have required an imposition of a sentence to one of the penitentiaries of this state.
CRIMINAL LAW
(190 I) The several counts of an indictment containing, more than one count are not interdependent. A verdict respond*142ing to a designated count will be construed in the light of the count designated, and no other. An inconsistency in a verdict does not arise out of inconsistent responses to different counts, but only arises out of inconsistent responses to the same count. (Griffin v State, 18 Ohio St, 438 approved and followed.)
Kinkade, Jones, Matthias, Day and Allen, JJ, concur. Marshall, CJ, not participating.